ORDER
PER CURIAM.
Movant pled guilty to murder second degree and armed criminal action. He was sentenced to concurrent sentences of life imprisonment and ten years, respectively. Movant filed a Rule 27.26 motion1 alleging ineffective assistance of counsel which rendered his guilty plea involuntary. His motion was denied without an evidentiary hearing.
We have reviewed the record and find that the judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no prece-dential value. The judgment is affirmed. Rule 84.16(b).

. Rule 27.26 was repealed effective January 1, 1988, and was replaced by Rule 24.035. However, under the schedule provided in subsection (/) of Rule 24.035, any post-conviction action filed before January 1, 1988, under Rule 27.26 “shall continue to be governed by the provisions of Rule 27.26 in effect on the date the motion was filed.”